DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Claim Status
An amendment, filed 2/2/2021, is acknowledged.  Claim 1 is amended.  No new matter is added.  Claims 1 and 4-9 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew G. Melick on February 11, 2021.
The application has been amended as follows: 
In Claim 1, line 20, amend as follows: “comes on an

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
the prior art of record fails to teach an aluminum alloy clad material for heat exchangers comprising a three layer-clad material with a core material comprising an Al alloy that consists of 0.5-1.8 mas% Mn, either or both of Cu and Ti, Cu if present 0.05-0.2 mass% and Ti if present 0.05-0.3 mass%, optionally content of Cr, Zr, and/or Mg, a first cladding material comprising 3-10 mass% SI, 1-10 mass% Zn, balance Al, a second cladding material having a different composition from the first and comprising 3-13 mass% Si, 0.05 or less Cu, balance Al, wherein an Si content X (%) in the first cladding material and Si content Y (%) in the second cladding material satisfies a value (Y-X) is 0.2 to 9%, and where the clad material is used in a state in which the first cladding material comes on an air side.  Closest prior art Wintersteen fails to teach a three-layer clad material wherein the first and second cladding material are different and satisfy the value Y-X as instantly claimed.  In addition, the instant specification provides sufficient evidence to show that the value Y-X is critical to achieving desired properties, including corrosion resistance, and therefore rebuts a prima facie case of obviousness over Wintersteen in view of Matsuo.  Applicant’s arguments, filed 2/2/2021, with respect to the rejections under 35 U.S.C. 103 and obviousness-type double patenting are found persuasive and therefore, the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9744610, US 5292595, US 4749627, US 4649087, US App. No. 2013/03157080.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735